Citation Nr: 0408562	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  01-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Whether service connection for a scar, donor site, right 
hip (claimed as a hip disability) was properly granted.

2.  Entitlement to service connection for residuals of a left 
knee arthroscopy.

3.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a hip disability.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a fractured right wrist.

5.  Entitlement to a compensable rating for a laceration scar 
of the left index finger.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty for training in the National 
Guard of Texas from November 14, 1978, to March 16, 1979, 
evidently had periods of inactive duty for training from July 
7 to 21, 1979, from June 20 to July 4, 1981 and from June 18 
to July 3, 1982, and was discharged from service in September 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  At that time, the RO, in pertinent part, 
denied increased (compensable) ratings for residuals of a 
right wrist fracture and laceration scar of left index finger 
and service connection for a donor site scar for wrist 
surgery (claimed as a hip condition), a left knee 
arthroscopy, arthritis, a back disorder, and a right knee 
disorder as secondary to the hip condition.  The veteran 
submitted a perfected appeal as to these matters.

Thereafter, in a March 2002 rating, the RO granted a 10 
percent disability evaluation for residuals of a fractured 
right wrist, and service connection and a noncompensable 
disability evaluation for a donor site scar of the right hip.  

Then, in an August 2002 written statement, the veteran 
requested that "VA drop these issue[s] from my claim": 
service connection for arthritis and service connection for a 
back disorder.  The Board considers the veteran's statement 
to be a withdrawal of his appeal as to the claims of 
entitlement to service connection for a back disorder and 
arthritis.  See 38 C.F.R. § 20.204(b) (2003).

As will be further discussed below, the veteran's claims for 
service connection for a right knee disorder as secondary to 
a hip disability, a compensable rating for his service-
connected left index finger scar, and whether service 
connection for a donor site scar of the right hip was 
properly granted, are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will provide 
notificaton if further action is required on the part of the 
appellant.


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that a left knee arthroscopy 
or any residuals thereof is related to the veteran's periods 
of military service.

2.  The veteran's service-connected right wrist disability is 
primarily manifested by pain and some limitation of motion 
with subjective complaints of pain, weakness, and stiffness.


CONCLUSIONS OF LAW

1.  A left knee arthroscopy, to include current residuals 
thereof, was not incurred during the veteran's active or 
inactive duty for training.  38 U.S.C.A. §§ 101(24), (26), 
1131, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.304 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5215 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records (SMRs) are not indicative of any 
complaints of, or treatment for, a left knee disorder.  On a 
medical history completed in December 1983, the veteran 
reported that he was in good health and checked no to having 
a bone or joint deformity or lameness, or a trick or locked 
knee.  He noted that he had undergone surgery, including a 
bone graft, for a right wrist fracture in 1979.  When he was 
examined that day, a left knee disorder was not reported.

Post-service, in January 1993, the RO granted service 
connection for residuals of a fracture of the right wrist, 
evaluated as noncompensable under Diagnostic Code 5215.  The 
RO reached its determination based, in large part, upon SMRs 
indicating that in July 1979 the veteran was treated for a 
cracked right wrist while on approved active duty for 
training.  An X-ray taken at the time showed a right carpal 
navicular fracture.  The SMRs also show that in June 1981 the 
veteran was seen for a right wrist sprain secondary to 
unloading rifle racks during approved active duty for 
training that month.  The December 1983 examination report 
reflects the veteran's complaint of right wrist pain, with no 
instability noted.

In July 2000, the veteran submitted a claim for benefits that 
included a claim for a left knee disorder and for a right 
arm/wrist disorder, which the RO evidently construed as a 
claim for an increased rating.  He indicated that left knee 
arthroscopic surgery had been performed "at the same time as 
surgery to arm/hip".

Private medical records, dated from August 1988 to May 1991, 
from R.S., M.D., indicate that in April 1988 the veteran 
sustained a work-related injury when he fell approximately 8 
to 10 feet from the top of a some type of tank.  He developed 
pain in his knee and left hamstrings and some discomfort in 
his buttock.  The medical records indicate that Dr. K., 
another physician, performed surgery on the veteran's left 
knee, affording improvement, but that the veteran's 
hamstrings continued to be a problem.  He tried to return to 
work but in August 1988 experienced radiating pain that was 
so severe he was unable to stand, and left lower extremity 
paresthesias and weakness.  Further testing revealed 
abnormalities consistent with a ruptured disk.  According to 
an August 1988 record, the veteran denied a history of having 
any serious problems in his life besides a fracture of one of 
the bones in his wrist, for which he had had a bone graft 
taken from the hip.  In August 1988, the veteran underwent a 
partial lumbar hemilaminectomy at L-5-6, with diskectomy.  
When seen in March 1989, the veteran was noted to have made 
good progress with some paresthesia that went to the left 
lower extremity, but otherwise was doing quite well.  When 
seen in October 1990, the veteran was described as stable as 
far as his lumbosacral area was concerned. 

The veteran underwent VA examination in July 2001.  According 
to the examination report, he gave a history of initially 
injuring his wrist in 1979, when he was treated for a right 
wrist fracture that occurred while playing baseball, and then 
re-injured his wrist in 1981.  He said he had an open 
surgical repair with bone grafting to the right wrist while 
at Fort Polk.  He complained of right wrist limited motion, 
pain, and difficulty gripping with increased pain with 
gripping.  He also reported problems with weakness and 
stiffness, but denied any swelling or redness, and had 
occasional heat sensation to the right wrist and occasional 
locking.  He denied any instability or giving way.  The 
veteran had problems with fatigability and lack of endurance 
due to the right wrist, with occasional episodes of throbbing 
pain.  He indicated that, with his work as a construction 
worker, he had increased problems with hammering, and 
occasionally had to switch to his left hand for hammering and 
gripping tools, which was not as effective or as fast as his 
right hand.  When he developed severe right hand and wrist 
pain, he switched to his left hand for several days and 
slowed down, but did not use any other treatment.  During 
periods of flare-ups, the veteran described right wrist pain 
at a level of 10 on a scale of 0 to 10 and said it occurred 
once every three weeks, but lasted two weeks.  Gripping tools 
and hammering precipitated his pain, which was alleviated by 
switching to the left hand and slowing down.  



According to the examination report, the veteran did not 
report any episodes of dislocation or recurrent subluxation, 
and did not have a diagnosis of inflammatory arthritis or 
constitutional symptoms.  He experienced difficulty at work 
with gripping and hammering.  At home, he had difficulty with 
his children and with maintaining the lawn and home repair.  
On clinical evaluation of the right wrist, there was no bone 
or joint deformity and no swelling or effusion observed.  
There was a 2-centimeter (cm) scar area on the dorsal radial 
aspect of the right wrist.  Right wrist range of motion was: 
dorsiflexion from 0 to 35 degrees; palmar flexion from 0 to 
68 degrees; radial deviation from 0 to 7 degrees; and ulnar 
deviation from 0 to 12 degrees.  The veteran experienced pain 
with range of motion of the right wrist.  Motor strength 
testing of the right wrist was 5/5 (essentially normal).  X-
ray of the right wrist was normal.  The diagnosis included 
history of fracture to the right wrist with recurrent injury, 
and subsequent bone graft from the left hip to the right 
wrist.  The VA examiner noted that the veteran had decreased 
range of motion of the right wrist, with pain.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In June 2002 the RO provided the veteran with correspondence 
clearly outlining the duty-to-assist requirements of the 
VCAA.  In addition, the appellant was advised, by virtue of a 
detailed February 2001 statement of the case (SOC) and 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
service connection and an increased rating.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the February 2003 SSOC contained the new duty-to-assist law 
and regulation codified at 38 U.S.C.A. § 5107 (West 2002) and 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Discussion

1.  Service Connection for Residuals of a Left Knee 
Arthroscopy

Pursuant to 38 U.S.C.A. § 1131 (West 2002), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Service connection may also be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training (ADT) or 
injury incurred or aggravated while performing inactive duty 
training (IADT).  38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 
C.F.R. § 3.6 (2003).

Service-connected disability compensation may be paid only to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) as "a person who served in the active military, 
naval, or air service, and who is discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(24) defines the term "active military, naval, 
or air service" as including "active duty" and "any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty."  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists 
for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c).  Annual training is an example of ADT, while 
weekend drills are IADT.  As noted above, the appellant 
performed ADT in the Texas National Guard from November 14, 
1978, to March 16, 1979, and evidently had periods of IADT 
from July 7 to 21, 1979, June 20 to July 4, 1981, and from 
June 18 to July 3, 1982, and was discharged in September 
1985.

Thus, with respect to the appellant's Army National Guard 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADT or injury incurred or 
aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 
106, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is not legally merited when the disability results 
from a disease process incurred during IADT.  See, e.g., 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

The Court of Appeals for Veterans Claims has recognized these 
important distinctions between different types of military 
service in the context of service connection.  See generally 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see 
also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).

Even if there is no record of arthritis in service, its 
incurrence in service will be presumed if it was manifest to 
a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service and served 
in a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  In this case, 
however, the service department records do not show any 
active service extending for 90 days during wartime.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Federal Circuit Court, which has stated "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

Service connection may also be granted for aggravation, in 
service, of a pre-existing disability.  See 38 C.F.R. § 3.306 
(2003).

Further, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  In 
addition, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran has contended that service connection should be 
granted for current residuals of a left knee arthroscopy.  
Although the evidence shows that the veteran experienced a 
left knee injury in 1988, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that his left knee was normal when examined 
in 1983 prior to separation from service and the first post-
service evidence of record of a left knee disorder is from 
1988, more than 3 years after the veteran's separation from 
service.  More important, private medical records reflect 
that the veteran's 1988 left knee injury and surgical repair 
was attributed to an intercurrent work-related injury that 
occurred in April 1988, after the veteran's discharge from 
military service.  In fact, these private medical records 
also show that the veteran denied a history of having had any 
serious problems in his life previously, aside from a wrist 
fracture.  Furthermore, it is unclear from the medical 
evidence in the claims file whether the veteran even has a 
current knee disability.  In short, no medical opinion or 
other medical evidence relating any left knee disorder to 
service or any incident of service has been presented.  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran had a left knee arthroscopy related 
to service or any incident thereof.  38 U.S.C.A. §§ 101(24), 
106, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
left knee arthroscopy must be denied.

2.  Increased Rating for Residuals of Right Wrist Fracture

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain. Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

The veteran's service-connected right wrist disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code (DC) 5215, which evaluates limitation of motion of the 
wrist.  38 C.F.R. § 4.71a, DC 5215.  Under this diagnostic 
code, a 10 percent evaluation is warranted where palmar 
flexion is limited in line with the forearm, or where 
dorsiflexion is less than 15 degrees.  A 10 percent 
evaluation is the only rating available under DC 5215.  The 
Board notes that the veteran has dorsiflexion to 30 degrees 
that is not shown to be limited in line with the forearm.

Under 38 C.F.R. § 4.71a, DC 5214, with respect to the 
dominant hand, a 30 percent evaluation is assigned where 
there is favorable ankylosis in 20 degrees to 30 degrees of 
dorsiflexion.  A 40 percent evaluation is assigned where 
there is unfavorable ankylosis in any other position, except 
favorable, and a 50 percent evaluation is assigned upon a 
showing of unfavorable ankylosis of the wrist in any degree 
of palmar flexion, or with ulnar or radial deviation.  Id.  
The 50 percent evaluation is the highest rating available 
under that code.

Upon application of the rating criteria set forth at DCs 5214 
and 5215 to the veteran's objectively demonstrated 
symptomatology, the Board concludes that he is not entitled 
to an increased rating under either code.  The objective 
medical evidence fails to disclose that the veteran currently 
experiences ankylosis, either favorable or unfavorable, in 
his right wrist.  As discussed, the range of motion in his 
wrist is shown to involve 30 degrees of flexion, radial 
deviation to 7 degrees, and 12 degrees of ulnar deviation.

Normal ranges of motion of the wrist are shown at 38 C.F.R. § 
4.71, Plate I.  A "normal" range of motion in the wrist 
includes 70 degrees of dorsiflexion, 80 degrees of palmar 
flexion, 20 degrees of radial deviation, and 45 degrees of 
ulnar deviation.  See 38 C.F.R. § 4.71, Plate I (2003).

Under the standard set forth by the Rating Schedule at Plate 
I, the veteran clearly has some limitation of motion in his 
right wrist.  He has lost approximately half of his range of 
flexion and more than half of his range of ulnar deviation.  
However, he has not been shown to have ankylosis in his right 
wrist, and assignment of a disability rating under Diagnostic 
Code 5214 is, therefore, not for consideration.  Moreover, 
with respect to loss of range of motion, Diagnostic Code 5215 
would not allow for a higher rating.

The record shows that the range of motion of the right wrist 
has been reduced by the service-connected fracture residuals, 
and the presence of pain in the right hand would certainly 
mean pain on motion of the affected joints.  The assignment 
of a 10 percent rating by under DC 5215 would appear to be 
warranted under DeLuca v. Brown, supra, because the pain 
results in functional impairment of the hand, and weakness of 
the hand has been demonstrated on recent VA examination in 
July 2001.  See 38 C.F.R. §§ 4.40, 4.45.  

However, even where functional loss due to pain is shown, a 
higher evaluation is not assignable under DeLuca in cases 
where, as here, a claimant is already receiving the maximum 
schedular evaluation for limitation of motion of the affected 
joint.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(involving a case in which the veteran was rated 10 percent 
disabled under Diagnostic Code 5215).

The Board also notes, as set forth above, that there is no 
evidence whatsoever of ankylosis of the affected joints such 
as to warrant a higher rating, by analogy, to ankylosis of 
the wrist under DC 5214.  Ankylosis is immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992); 
Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994).

The Board would also note that under Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994), separate evaluations are possible 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14.  The July 2001 VA examination report 
notes a 2-cm by
1-cm scar area over the dorsal radial aspect of the right 
wrist.  Even assuming that the veteran's scar does result in 
some limitation of motion and pain of the wrist, the Board 
notes that overall limitation of motion of the right wrist 
has already been addressed above and, clearly, was a 
consideration in the RO's assignment of the current 10 
percent evaluation.  Hence, assignment of a separate, 
additional evaluation for limitation of motion and pain 
attributable to the scar would constitute pyramiding, and is 
not appropriate.  See 38 C.F.R. §§ 4.14, 4.118, Diagnostic 
Codes 7804, 7805 (2003); see infra.

Finally, the Board has considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003).  However, the evidence does not show the 
presence of such an exceptional or unusual disability 
picture, with related factors including frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular standards.  The veteran has not been hospitalized 
for his right wrist fracture residuals, and the service-
connected disability has not been shown to result in marked 
interference with employment.  Based on these considerations, 
the Board finds that the RO committed no error in not 
referring this claim to the Director of the VA Compensation 
and Pension Service for an initial extraschedular 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for an evaluation in 
excess of 10 percent for residuals of a fracture of the right 
wrist must be denied. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of left knee arthroscopy is 
denied.

An increased rating for residuals of a right wrist fracture 
is denied.


REMAND

As noted above, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  VA has 
published regulations implementing many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 2003), as 
to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In his July 2000 claim for benefits, the veteran specifically 
requested service connection for a left hip condition due to 
bone graft surgery performed for his injured right wrist at 
Fort Polk.  However, in the March 2002 rating decision, the 
RO granted service connection for a donor site scar of the 
right hip.  The RO considered findings in the July 2001 VA 
examination report that showed the veteran gave a history of 
right wrist injury in 1979 and re-injury in 1981 after which 
he underwent an open surgical repair with bone grafting to 
the right wrist when the "bone graft was taken from the left 
hip".  On examination, a 9 cm scar to the upper inguinal 
area was noted on the left hip.  Nevertheless, in the March 
2002 rating decision, the RO granted service connection scar, 
donor site, of the right hip, and noted that while the SMRs 
do not reflect removal of a bone sample to transplant to the 
right wrist, a separation examination indicated the veteran 
noted a bone graft to the right wrist.  The RO stated, 
"[t]he right hip is the appropriate site for such 
treatment".  However, the rationale for the RO's grant of 
service connection for a right hip scar is unclear to the 
Board.  The Board believes the RO should clarify its 
reasoning for the grant of service connection for a right hip 
scar, rather than awarding the benefit for a left hip 
condition as the veteran originally claimed.

Further, the July 2001 VA examiner noted that the veteran had 
decreased range of motion with pain of the left hip, and a 
fairly significant history of degenerative disc disease with 
a history of a laminectomy that was "most likely a 
contributory factor to the left hip area pain".  However, 
the VA examiner was not asked to comment upon the 
relationship, if any, between the veteran's bone graft in 
service and his current left hip pain.  The Board believes 
this should be done.

Moreover, the SMRs documenting the veteran's right wrist 
repair, with a bone graft, evidently performed in 1981 at 
Fort Polk, Louisiana, are not associated with the claims 
file.  The Board believes further efforts should be made to 
obtain these records prior to consideration of his claims.

Also, the veteran seeks service connection for a right knee 
disorder, claimed as secondary to a hip disability.  In light 
of the above, and in the interest of fairness and due 
process, the Board believes it should defer consideration of 
this claim until after further VA examination findings are 
associated with the file.

Finally, the Board observes that the veteran's service-
connected left index finger scar is currently evaluated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2003).  However, effective August 30, 2002, the rating 
criteria for evaluation of skin disabilities were amended.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002) (codified at 
38 C.F.R. § 4.118 (2003)).  Since this change in law occurred 
while the appeal was pending, the Board must apply the 
version of the law that is more favorable to the veteran's 
claim.  However, the Board must apply the old law prior to 
the effective date of the new law.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  In a December 2003 letter sent to 
the veteran's current address of record, the Board advised 
the veteran of the change in regulations regarding the 
criteria for evaluating skin disabilities.  However, the 
veteran did not respond to the Board's letter.  Thus, prior 
to consideration of the veteran's claim regarding his 
service-connected left index finger scar and, in the interest 
of due process, the veteran must be provided with an SSOC 
that advises him of the new regulations.  

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  Such notice should specifically 
apprise the veteran of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or obtaining 
that evidence or information, and of the 
appropriate time limitation within which to 
submit any evidence or information.

2.	The RO should contact all appropriate 
Federal and State agencies, including but 
not limited to the National Personnel 
Records Center and the headquarters of the 
Texas National Guard, and request copies of 
all medical records regarding the veteran's 
hospitalization and medical treatment at 
Fort Polk, Louisiana, for right wrist 
surgery, with a bone graft, in 
approximately 1981.

3.	The veteran should be requested to provide 
the names and addresses of all VA and non-
VA medical providers who have treated him 
for the disorder at issue since July 2001.  
The RO should then request all pertinent 
medical records from these medical 
providers.

4.	The veteran should be scheduled for a VA 
orthopedic examination to determine the 
etiology of any hip and right knee 
disorders found to be present.  All 
indicated X-rays and laboratory tests 
should be completed and all clinical 
findings reported in detail.  A complete 
clinical history of all disorders should be 
obtained from the veteran.  1) The examiner 
is requested to specify whether the veteran 
currently has a right or left hip scar as a 
residual of a bone graft for repair of a 
fractured right wrist.  If so, any hip scar 
found to be present should be described in 
detail, e.g., as to size, tenderness and 
limitation of motion.  2) The examiner is 
requested to provide an opinion concerning 
the etiology of any currently diagnosed hip 
or right knee disability found to be 
present, to include whether it is at least 
as likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
hip or right knee disability, including 
degenerative disc disease, was caused by 
military service, including the findings 
noted in the service medical records and 
the bone graft at the time of the 1981 
surgical wrist repair, or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).  3) The 
physician should proffer an opinion, with 
supporting analysis, as to whether it is at 
least as likely as not (i.e., at least a 
50-50 probability) that any currently 
diagnosed right knee disorder was caused by 
or aggravated by the veteran's service-
connected hip scar, or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).  The degree 
of right knee disorder that would not be 
present but for the service-connected hip 
scar should be identified to the extent 
feasible.  A rationale should be provided 
for all opinions offered.  The claims file 
should be made available to the examiner 
prior to the examination, and the 
examination report should indicate whether 
the file was reviewed.

5.	Thereafter, the RO should clarify whether 
service connection was correctly granted 
for a right hip donor site scar and, if so, 
the RO should provide a rationale for that 
determination.  If not, the RO should 
indicate what the correct benefit should be 
as to the veteran's claimed hip disability, 
and then the RO readjudicate the veteran's 
claims for service connection a right knee 
disorder secondary to a hip condition and a 
compensable rating for a left index finger 
scar.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
(including the new regulations for 
evaluating skin disabilities, effective 
prior to and after August 30, 2002) since 
the March 2002 statement of the case 
February 2003 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



